Title: To Alexander Hamilton from Rufus King, 9 November 1798
From: King, Rufus
To: Hamilton, Alexander



London Nov. 9. 1798
Dear sir

The same uncertainty continues respecting the recommencement of the war. Both austria & Prussia are bolder than before the late naval success of this Country, but the conduct of the Emperor is rather calculated to shew that he may be purchased by further acquisitions in Italy. Naples will not decline a war; her existence perhaps depends upon his provoking it. The Casus fœderis with austria is a defensive war; but the Emperor has said he should not be critical on that Head. The news of the Capitulation of Buonaparte and the Destruction of the transports at Alexandria is not confirmed, tho’ they are events which must take place. The Expeditions agt. Ireland are annihilated—of the Nine ships that sailed from Brest seven including the Hoche are in the English Ports—the two frigates that escaped from the Texel have both been taken, and of three that sailed from Rochefort, & appeared off Ireland soon after the defeat of the Brest squadron, two are said to be taken.
The Dutch frigates were probably bound to Demarara, tho the Soldiers were told they were to go to Ireland.
Parliament meets on the 20th. Mr. Pitt will have a good account to give of the extension of their Commerce and of the increase of the Revenue. The assessed taxes which have been shamefully evaded will be given up, and a tax upon the income of the nation substituted. There will be great Difficulties in the Details, as well as strong prejudices to overcome, but I hear that the Body of Merchants in London are to support the Plan. The late naval Success has excited a high degree of animation throughout the nation, and the Govt. will be generally and cordially supported in such measures as it shall adopt to prosecute the war. The funds have got up to 57. pr Ct. which is a great rise and in a short time. You will see that I have prevented the sending to you of about fifty Irish State Prisoners, who were at the head of the Rebellion in Ireland and closely connected with the Directory of Paris. Probably our Patriots will think my conduct presumptuous.
In the present posture of our affairs I could have no hesitation! We have an account that the Constellation Cap Truxton has taken a french frigate on our Coast.
This news is brought by Cap Cochran of the Thetis, who will not be permitted to return to the amer. station.
Yrs very truly

PS. The Hamburgh mail just arrived, informs us that very great Resistance is made to the Requisition of 200.000 men in Belgium. 12.000 young men are embodied, and the spirit of Revolt extends itself every hour! The scene is too near the army of the Rhine.

